DETAILED ACTION

Claims status
In response to the application filed on 04/02/2021, claims 21-40 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 21-40 are found to be allowable. Claims 21-40 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“An apparatus comprising: at least one processor configured to cause a user equipment (UE) to receive, from a next generation NodeB (gNB), one or more of a plurality of Synchronization Signal Blocks (SSBs); select a first SSB of the one or more SSBs, SSB having a plurality of associated random access channel (RACH) occasions (ROs); select a RO from among the plurality of ROs associated with the first SSB, wherein said selecting the RO from among the plurality of ROs is performed randomly such that each of the plurality of ROs has an equal probability of being selected; and transmit, to the gNB, a physical random access channel (PRACH) on resources of the selected RO.” in combination with other claim limitations as specified in claims 21-40.
With respect to claim 21, the closet prior art “Yokomakura” discloses the method wherein receiving and decoding, from a next generation eNodeB (gNB), Synchronization Signal Blocks (SSBs) (See Fig. 11: coding of synchronization signal blocks; ¶. [0170]) of a plurality of multiple-input See Fig. 11: coding the PSS and SSS in the sync signal block SSB; ¶. [0172-0173]) and a Physical Broadcast Channel (PBCH) (See Fig. 11: ¶. [0172-0173]); determining a Reference Signal Received Power (RSRP) of each of the SSBs (See Fig. 11: The terminal apparatus 1 measures the reception quality (for example, RSRP, RSRQ, RS-SINR, and the like obtained by RRM measurement) in a cell, based on the number of synchronization signal blocks in the synchronization signal burst.; ¶. [0125]) and select one of the SSBs having a highest RSRP (See Fig. 11: The terminal apparatus 1 performs measurements, based on the PSS, SSS, and TSS in a case that the TSS is configured, and performs measurements, based on the PSS and SSS in a case that the TSS is not configured. Here, the measurements may include measuring received power per beam (e.g., L1-RSRP); [0173] and [0174]) and a memory configured to store the system information (See figures 12 and 13 components for memory for storing information; ¶. [0236]).
Another closet prior art Kusashima discloses the method wherein each SSB having a plurality of associated random access channel (RACH) occasions (ROs) (See Fig. 12: the synchronization signals associated with the Random Access; ¶. [0197]); select, dependent on the selected one of the SSBs, a RO from among the plurality of ROs associated with the selected one of the SSBs (See Fig. 12: The terminal apparatus initially selects a predetermined PRACH preamble, and transmits the selected PRACH preamble to the base station apparatus (S107). Subsequently, the terminal apparatus receives a PDSCH including a random access response corresponding to the PRACH preamble from the base station apparatus (S109). ¶. [0199]); and generate, for transmission to the gNB, a physical random access channel (PRACH) on resources of the selected RO (See Fig. 12: steps s107-s109; ¶. [0199]).
However, neither Yokomakura nor Kusashima nor in combination explicitly/implicitly teaches “selectting a RO from among the plurality of ROs associated with the first SSB, wherein said selecting the RO from among the plurality of ROs is performed randomly such that each of the plurality of ROs has an equal probability of being selected; and transmitting, to the gNB, a physical random access channel (PRACH) on resources of the selected RO.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 21-40 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416